Wilkins, J.
The Bail Committee of the Superior Court appealed the decision of the State Ethics Commission (commission) concerning the lawfulness under G. L., c. 268A, § 7, of Robert J. Quinn’s dual activities as a bail commissioner appointed by the Superior Court and as an employee of the Massachusetts Water Resources Authority. We granted the parties’ applications for direct appellate review. We have today decided Quinn’s appeal adversely to him. See Quinn v. State Ethics Comm’n, ante 210 (1987). In the Quinn case we answered the substantive issue presented in this case and raised in a judge’s report of the case to the Appeals Court.
The Bail Committee has indicated that the Quinn case makes unnecessary any decision by us on whether the Bail Committee *224has standing to appeal the commission’s decision. We see no practical need to answer that question. It is true that, technically, that question should be answered in order to determine whether the Bail Committee’s appeal of the Commission’s decision should be dismissed or the commission’s decision should be affirmed on the authority of the Quinn case. We believe that a practical solution is to enter an order in the Superior Court that, in light of this court’s opinion in Quinn v. State Ethics Comm’n, supra, the Bail Committee’s appeal is dismissed without prejudice.

So ordered.